DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of LIU et al. [US 2021/0216206].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Charania et al. [US 10,108,626] in view of LIU et al. [US 2021/0216206].
Claim 1, Charania et al. discloses the method of performing write operations for data storage from a client to a server having a local storage [user device captures image or video or downloads files, Col. 1, lines 60-66 wherein the user device represents the claimed client, col. 2, lines 54-60; wherein the application component includes a server device, col. 3, lines 3-23], comprising: setting up a redirection threshold [The application component may detect that the user device is running low on storage when the amount of storage space drops below a particular threshold… wherein the particular threshold represents the claimed redirection threshold, Col. 1, line 66 – Col. 2, line 2]; operating the server in normal mode, wherein ingest data is stored in the local storage [prior to the occurrence of the storage space dropping below the particular threshold, the files were just being stored in normal fashion, thus representing the normal mode, Col. 1, line 52-Col. 2, line 18]; continuously monitoring capacity utilization of the local storage [“The application component may monitor the amount of free storage space on a hard drive, a removable storage device, an internal storage device, etc associated with the user device…” Col. 1, lines 52-66].  Charania et al. does not teach but LIU et al. discloses when the capacity utilization surpasses the redirection threshold, operating the server in redirection mode, wherein ongoing ingest data is stored in the local storage and new ingest data is redirected to alternate storage remote from the local storage [par. 0040 “….  process 800 can stop and/or redirect storage consumer write traffic to a different storage server consistent with the storage space policy 206. If the threshold criteria are not met at decision 804, then the process 800 can enforce storage space policy for the storage server's eligibility to accept new and existing storage buckets”; see also Fig 5, table line 2 wherein when the storage capacity is less than 20%, representing the claimed redirection threshold, the space management policy is to redirect storage consumer write traffic to other storage servers]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Charania et al. to include the redirection as taught by LIU et al. since doing so ensures high availability of the servers and data storage resources to store buckets [par. 0005].
Claim 2, Charania et al. in view of LIU et al. discloses the method of claim 1, further comprising continuously monitoring storage utilization of the local storage [Charania et al. Col. 1, lines 55-60 and LIU par. 0019] and, when storage utilization of local storage drops below a predetermined recovery threshold [available space is greater than 40%, Fig. 5, line 3 of the table], reverting the server to normal operating mode while continuing to redirect ongoing ingest data to the alternate storage [storage reverts to accepting new storage consumer write traffic, and as such ongoing data remains in alternate storage, Fig. 5, line 3].
Claim 3, Charania et al. in view of LIU et al. discloses the method of claim 2, wherein the recovery threshold equals the redirection threshold less a preset amount [recovery threshold of line 3 is an available space greater than 40%, thus representing an usage of 40% which is 40% less than an usage of 80% which causes the redirection in line 2, Fig. 5].
Claim 6, Charania et al. in view of LIU et al. discloses the method of claim 1, wherein the alternate storage comprises one of: cloud-based storage, storage as a service [wherein a cloud storage is a service storage], and network block storage [wherein the cloud storage is a network storage, see Fig. 3; Col. 1, lines 35-51; Col. 3, lines 24-32]
Claim 7, Charania et al. in view of LIU et al. disclose the method of claim 1, wherein the new ingest data is redirected to alternate storage utilizing one of network file system and common internet file system protocols [wherein the disk storage space management is done across the cloud computing environment among server, Par. 0031-0034; and wherein the redirection of data happens from one storage server to another, Fig. 5, line 2].
Claim 8, Charania et al. in view of LIU et al. discloses the method of claim 1, further comprising repeatedly issuing an alert while operating the server in redirection mode [display an indication that insufficient space remains on the user device… Col. 2, lines 40-42; wherein said indication being displayed serves as an alert].
Claims 9-13 and 15-19 are rejected using the same rationale as Claims 1-3, and 6-8 above. 
Allowable Subject Matter
Claims 4-5, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The Prior Art of Record fails to teach nor suggest the limitations of their corresponding parent claims in combination with copying the previously redirected data from the alternate storage location to the local storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133